20-50799-rbk Doc#9 Filed 05/05/20 Entered 05/05/20 14:55:04 Main Document Pg 1 of 2




                        IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                  SAN ANTONIO DIVISION

  IN RE:                                          §
                                                  §   CASE NO. 20-50799
  TRAVIS JEVON WINN                               §
  RUTH GRISELDA WINN                              §   CHAPTER 7
       DEBTORS                                    §

         MOTION FOR ENTRY OF AGREED ORDER LIFTING STAY AND
   NOTICE TO PARTIES IN INTEREST PURSUANT TO BANKRUPTCY RULE 4001(d)

        THIS PLEADING REQUESTS RELIEF THAT MAY BE ADVERSE TO YOUR INTERESTS.
        IF NO TIMELY RESPONSE IS FILED WITHIN 14 DAYS FROM THE DATE OF SERVICE, THE
        RELIEF REQUESTED HEREIN MAY BE GRANTED WITHOUT A HEARING BEING HELD.

        A TIMELY FILED RESPONSE IS NECESSARY FOR A HEARING TO BE HELD.



  TO THE HONORABLE UNITED STATES BANKRUPTCY COURT:

           COMES NOW, FORD MOTOR CREDIT COMPANY LLC, a secured creditor of the

  Debtors, by its attorney, and would respectfully show the Court as follows:

           1.    Movant FORD MOTOR CREDIT COMPANY LLC ("Movant") seeks relief from

  the automatic stay as to a 2017 FORD F150, bearing Vehicle Identification Number

  1FTEW1CP3HKD17502.

           2.    Movant and the Debtors TRAVIS JEVON WINN and RUTH GRISELDA WINN

  (“Debtors”) have reached an agreement regarding the relief sought.

           3.    A true and correct copy of the agreement in the form of a proposed Agreed Order is

  submitted herewith.

           WHEREFORE, PREMISES CONSIDERED, Movant FORD MOTOR CREDIT COMPANY

  LLC prays that the Court enter the proposed Agreed Order and for all other relief, both legal and

  equitable, to which it may be entitled.
20-50799-rbk Doc#9 Filed 05/05/20 Entered 05/05/20 14:55:04 Main Document Pg 2 of 2




          Respectfully submitted May 5, 2020.

                                                       _________________________________
                                                       R. LEE TURBYFILL
                                                       lturbyfill@dntlaw.com (E-mail)
                                                       Texas State Bar No. 24075191
                                                       ATTORNEY FOR MOVANT
                                                       FORD MOTOR CREDIT COMPANY LLC

  OF COUNSEL:
  DEVLIN, NAYLOR & TURBYFILL, P.L.L.C.
  5120 Woodway, Suite 9000
  Houston, Texas 77056-1725
  713/622-8338 (Phone)
  713/586-7053 (Fax)


                                        CERTIFICATE OF SERVICE

        I hereby certify that on May 5, 2020, a true and correct copy of the above and foregoing
  document shall be served by electronic means, if available, otherwise by first class mail as follows.
  Movant has complied with Local Rule 9013(g).

  (1)     Counsel for Debtor (via ECF)                         (3)     The United States Trustee (via ECF)
          J. Todd Malaise                                              Office of the United States Trustee
          909 NE Loop 410, Suite 300                                   615 E. Houston Street, Suite 533
          San Antonio, Texas 78209                                     San Antonio, Texas 78205

  (2)     Debtor (by regular first class mail)                 (4)     Chapter 7 Trustee (via ECF)
          TRAVIS JEVON WINN                                            Johnny W. Thomas
          1176 Creek Canyon                                            1153 E. Commerce
          New Braunfels, Texas 78132                                   San Antonio, Texas 78205

  (2)     Debtor (by regular first class mail)                 (5)     Parties Requesting Notice of Service
          RUTH GRISELDA WINN                                           (via ECF)
          1176 Creek Canyon
          New Braunfels, Texas 78132


                                                       R. LEE TURBYFILL




  Motion for Entry of Agreed Order and Notice to Parties in Interest
  Pursuant to Bankruptcy Rule 4001(d)                                                                Page 2
